38 So. 3d 830 (2010)
Dennis H. SMITH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1169.
District Court of Appeal of Florida, First District.
June 21, 2010.
Dennis H. Smith, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order denying defendant's motion for postconviction relief rendered September 24, 2009, and the order granting motion for rehearing but denying relief, rendered October 13, 2009, in Leon County Circuit Court case number 2004-CF-3214, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
DAVIS, ROBERTS, and ROWE, JJ., concur.